N° 1058/20524/SG/GC/2010

AVENANT N° 1

DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM », entreprise publique de droit congolais, créée par le Décret n° 049 du 7
Novembre 1995, immatriculée au Nouveau Registre de Commerce de Lubumbashi sous le n°
453 et dont le siège social est établi à Lubumbashi, au n° 419, Boulevard Kamanyola,
Lubumbashi, en République Démocratique du Congo, (« RDC »), en cours de transformation en
société par actions à responsabilité limitée en vertu du Décret n° 09/12 du 24 avril 2009
établissant la liste des entreprises publiques transformées en sociétés commerciales,
établissements publies et services publics, et régie temporairement par le Décret n° 09/11 du 24
avril 2009 portant mesures transitoires relatives à la transformation des entreprises publiques, en
application de la Loi n°08/007 du 07 juillet 2008 portant dispositions générales relatives à la
transformation des entreprises publiques, représentée aux fins des présentes par Monsieur Jean
ASSUMANI SEKIMONYO, Président du Conseil d'Administration, et Calixte MUKASA
KALEMBWE, Administrateur Directeur Général a.i., ci-après dénommée « GECAMINES »,
d’une part ;

et

DINO STEEL INTERNATIONAL Spri, en abrégé « DINO STEEL Sprl », société privée à
responsabilité limitée de droit congolais, enregistrée au Nouveau Registre de Commerce de
Lubumbashi sous le numéro 10837 et dont le siège social est situé au n° 28, Avenue Kigoma,
Commune de Kampemba à Lubumbashi, Province du Katanga, en République Démocratique du
Congo, représentée aux fins des présentes par Monsieur Marcel LENGE MASANGU
MPOYO, Directeur Général, dûment habilité pour ce faire, ci-après dénommée « DINO
STEEL Sprl », d’autre part ;

ci-après dénommées collectivement « Parties » ou individuellement « Partie » ;

PREAMBULE

A. Attendu que les Parties ont signé, en date du 13/02/2010, la convention d’entreprise
commune n° 1058/20524/SG/GC/2010 « Convention» relative à l’exploitation du
gisement de Chabara couvert par le PE 658 ;

B. Attendu que, dans le cadre du développement de leur projet commun, les Parties ont décidé
de chercher d’autres gisements pour leur exploitation ;

C. Attendu que GECAMINES et SAMREF AFRICA Sprl ont signé, en date du 13 février
2010, le contrat de Recherches n° 1059/20525/SG/GC/2010 et le contrat d’option n°
1060/20526/SG/GC/2010 relatifs aux travaux de recherches dans le polygone de
Shamitumba couvert par les Permis d'Exploitation 465 et 10385 appartenant à
GECAMINES ;

D. Attendu que SAMREF AFRICA Spri a, conformément aux contrat; :
étude de préfaisabilité qu’elle a, par sa lettre n° 007/SAMREF ; RICA/ARG/1 NN 11
novembre 2010, communiquée à GECAMINES en levant 1 prions “pqur procé
l’exploitation des gisements mis en évidence ;

E. Attendu que GECAMINES a agréé cette élude de préfaisabilité, par sa lettre n°
ADG/10 du 18/11/2010, et sous réserve de la poursuite de la campagne de
pour réaliser une Etude de Faisabilité Bancable ;

tendu SAMREF AFRICA Sprl société apparentée à DINO STEEL Sprl et
: , Ont signé un protocole d’accord, « Protocole d’accord», par lequel

ül pris acte de la volonté de SAMREF AFRICA Spri de se faire subroger par
; DINOSTES] Spri dans les liens des droits et d'obligations qui le liaient à GECAMINES
des Contrats de Recherches et d’Option ;

c: #AftändrQu au terme de ce Protocole d’accord, il a été décidé de transférer à CHABARA
Spri, les droits miniers relatifs aux gisements mis en évidence couverts par les PE
465(6 carrés) et 10385 (4 carrés) dont les listes des coordonnées géographiques et croquis
sont repris en annexe ;

ARTICLE 1
Les définitions des termes ci-dessous remplacent celles reprises dans la Convention :

« Bien » signifie les gisements de Chabara (2 carrés) soit le PE 658 et ceux mis en évidence dans
le cadre de l’étude de préfaisabilité contenant du cuivre, du cobalt et toutes autres substances
minérales valorisables, couverts respectivement par le PE 658, le PE 465 (6 carrés} et le PE 10385
{4 carrés) conformément aux listes des coordonnées géographiques et croquis en annexe, et ainsi
que toutes les améliorations qui existent sur ces gisements à la date de la signature du présent
avenant.

Le Bien pourra inclure tous autres gisements de cuivre, cobalt et d’autres substances minérales
valorisables que CHABARA Spri pourra acquérir.

«Droits et Titres Miniers » signifie les PE 658, 465 et 10385 qui couvrent les gisements de
Chabara et de Shamitumba ainsi que ceux mis en évidence dans le Polygone de Shamitumba par
lPétude de préfaisabilté ainsi que les certificats d’exploitation y relatifs au sens du Code minier.

« Polygone de Shamitumba » signifie les périmètres de 10 carrés couverts par les PE 465 et
10385 dans lesquels se trouvent localisés les gisements liés à Shamitumba dont les listes des
coordonnées géographiques et les croquis sont donnés en annexe.

ARTICLE 2

Les dispositions reprises au point 2.2 de l’article 2 du contrat relatif à l’objet sont modifiées de la
manière suivante :

«2.2. Les Parties conviennent ainsi de créer une société privée à responsabilité limitée
dénommée « La Société d'Exploitation de Chabara Spri », en abrégé « CHABARA Sprl »,
dont le siège social sera établi au n° 28, avenue Kigoma, Commune Kampemba, à
Lubumbashi et qui aura pour objet l’exploitation du Bien et la co
Produits. AE 2E 4
Elles conviennent aussi à réaliser des travaux de Recherches pour ipipita

de carrières par CHABARA Spri dans le polygone de Shamituml “Ré

Page 2 sur 5
Avenant n° | à la Conveñfjen n°

D
cas de résultats positifs, de solliciter auprès du Cadastre Minier les Autorisation
d'Exploitation de Carrières Permanente (AECP) ».

+ sous remplacent celles reprises aux points (a) et (b) de la phase 2 de

: or
« Phase 2 : Exploisition intérmédiaire du Bien

a) La définition du projet d’exploitation intérmédiaire sur base des données
technico-économiques existantes et des réalités sur terrain ;

b) La mise à disposition, par DINO STEEL Sprl, de CHABARA Sprl des moyens en vue
de réaliser l’exploitation du Bien ».

ARTICLE 4

Les dispositions du point 4.3.3 relatif au paiement de pas de porte sont modifiées de la manière
suivante :

«Un montant de 1.500.000 USD sera payé par DINO STEEL Spri, après signature du
présent avenant et suivant les modalités reprises ci-dessous, à GECAMINES, au titre d’un
deuxième acompte de Pas de Porte,
Cet acompte sera payé de la manière suivante :

a) 500.000 USD à la signature du présent avenant ;

b) 1.000.000 USD par la suite à raison de 250.000 USD par trimestre.

Le montant réel à payer sera calculé après l’approbation de l’Etude de Faisabilité Bancable,
sur base de 35 (trente cinq) US$ la tonne de cuivre contenue dans les réserves géologiques
exploitables mises en évidence dans cette étude.

Le solde à payer tiendra compte des acomptes payés. »

ARTICLE 5

Les dispositions reprises ci-dessous remplacent celles reprises à l’article 5 de la Convention :

« Les Parties conviennent de réaliser, pendant une période qui ne devra pas dépasser 48
(quarante huit) mois, une exploitation intermédiaire du Bien, « Exploitation Intermédiaire »,
dans les conditions décrites dans le présent article en attendant la réalisation de l'Etude de
Faisabilité du Projet :

5.1. Dès la signature du présent avenant, CHABARA Spri devra fournir ses meilleurs
efforts, pour la réalisation du projet d'exploitation intérmédiaire du Bien 1 tel que prévu à
Particle 3 du présent avenant ; «

5.2. Les Parties conviennent que DINO STEEL Spri fournira, 4" orn
remboursale sans intérêt, le fonds de roulement initial, estimé Écenaré
accord, pour le démarrage de l’Exploitation Intermédiair

Page 3 sur 5
Avenant n° { à la Convention M19587

Hæh at,
D?
remboursée à DINO STEEL Sprl, par CHABARA Sprli, sur les bénéfices distribuables
d’exploitation, à hauteur de ladite avance ;

5.3,2T STEEL Sprl conclura, avec CHABARA Spri, après signature du présent avenant,
Ên con d’entrepreneur minier pour une extraction mécanisée des minerais dans te
périmètre dÿ Bien conformément aux dispositions de l’article 3 du présnt avenant.

5.4. CHABARA br pourra conclure, avec ses clients tel que repris à l’article 5 de la
Convention d’Eatreprise Commune, des contrats d’achat des minerais produits et ke

. paiement sé féra au moyen d’un contrat commercial à conclure entre CHABARA Sprl
- A GERAMMRES,

Au cas ou pour l’une ou l’autre cause, en dehors d’un cas de force majeure, tel que défini à
l’articie 55 de la Convention, l’Exploitation Intermédaire durerait plus de 48 (quarante huit)
mois, les Parties conviennent de se rencontrer pour examiner la possibilité de poursuivre ou
non la réalisation du Projet ». l

ARTICLE 6

Le point 6.1 de l’article 6 de la Convention relatif à la réalisation de l’Etude de faisabilité est
modifié de la manière suivante :

«6.1 Dans les nonante (90) Jours qui suivent la cession à CHABARA Spri du Bien tel que
défini dans le présent avenant, DINO STEEL Spri s'engage à présenter à GECAMINES,
pour approbation, le budget et le programme détaillé et actualisé relatif à la réalisation
de l'Etude de Faisabitité Bancable.

L’Etude de Faisabilité Bancable relatif au Bien sera réalisée, sous la responsabilité et à
charge de DINO STEEL Spri, dans un délai de vingt-quatre mois comptés à partir de la
signature du présent avenant. »

ARTICLE 7

Les Parties désignent Monsieur Mpanga Wa Eukalaba, Directeur du Département Juridique de
GECAMINES, ayant élu domicile au quatrième étage du building de la Direction Générale de
GECAMINES, aux fins de procéder à l’authentification du présent avenant par le Notaire et
l’accomplissement des autres formalités exigées par la loi.

ARTICLE 8

Les modalités de calcul des royalties repris au point 4.4.1 de la Convention sont modifiées de la
manière suivante :

Taux : Îl ya 2%, il faut 1,5%

Base : Il ya Chiffre d’affaire net, il faut chiffre d'affaire brut,

Page 4 sur 5
Avenant n° 1 à la Convention n° 105: C/2010
aurè ais j

»: tions de la Convention restent inchangées.
CNE

st à Lubumbashi, le 4 6. Nov 200. en six exemplaires originaux, chacune des

RTE recdhpéissant en avoir reçu deux et deux exemplaires étant réservés au Notaire.
AT

POUR LA GENERALE DES CARRIERES ET DES MINES

Æ ASSUMANI SEKIMONYO

Administréteur Directeur Généralla.i Président du Conseit d'Administration

POUR DINO STEEL INTERNATIONAL Sprl

Marcel LENI SANGU MPOYO
Directeur Général

Page 5 sur 5

L'an deux mil dix, le gpssmtäme-.- jour du mois de mange
Par devant Nous, KASONGO KILEPA‘KAKONDO, Notaire de
résidence à Lubumbashi ;

Monsieur MPANGA wa LUKALABA, Directeur du Département Juridique de
GECAMINES, résidant à Lubumbashi ;
Lequel comparant après vérification de ses identité et

qualité, Nous a présenté l'acte ci-dessus ; us
Après lecture, le comparant déclare que l'acte ainsi …
dressé renferme bien l'expression de la volonté des
ASSOCIÉS nn

LE COMPARANT,
er”
- MPANG ÜKALABA -
Déposé au raaf des minutes de l'Office
Lubumbashi, sous le numéro :
Mots barrés
Mots ajoutés
Frais de l’acte Lorna Re e Gnrnnnnnnrnnrnnnenses
Frais de l'expédition #7 340e08 FC
Copies conformes
SX pages :

Total frais perçus
Pour auusuüitio, certilice

sontorus,
Eubumbnsbis 2e  , i4/Lia

cru. C

